UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against- ORDER
VICTOR WALKER, 19 Cr. 334 (PGG)
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

 

before a United States Magistrate Judge on October 2, 2019;

WHEREAS, a transcript of the allocution was made and thereafter was

 

transmitted to this Court; and

WHEREAS upon review of that transcript, this Court has determined that the
defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for
the guilty plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

 

Dated: New York, New York
Beceiita 23, 2019
5

SO ORDERED.

 

‘> ,

| gad <f Manele J
Paul G. Gardephe °
United States District Judge

 
